Name: Commission Regulation (EC) No 1582/94 of 30 June 1994 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 94 Official Journal of the European Communities No L 166/ 117 COMMISSION REGULATION (EC) No 1582/94 of 30 June 1994 fixing the sluice-gate prices and levies for poultrymeat twelve months beginning on 1 July, on the basis of the threshold prices and the monthly increases therein ; whereas, in spite of all the Commission's efforts, the Council has not yet fixed the monthly increases for feed grain ; whereas, in order to ensure the continued opera ­ tion of the levy mechanism in question, the amounts of the monthly increases likely to be adopted by the Council for the 1994/95 marketing year should be taken as the basis ; whereas, however, this fixing is without prejudice to measures to be adopted as a result of decisions which the Council may adopt at a later date as regards monthly increases for feed grain for the 1994/95 marketing year ; Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1994 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1574/93 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regultion No 2777/75 must be fixed in advance for each quarter ; Whereas, as the levies and sluice-gate prices were fixed latterly in Commission Regulation (EC) No 711 /94 (3), for the period 1 April to 30 June 1994, new levies and slui ­ ce-gate prices must be fixed for the period 1 July to 30 September 1994 ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (4), as last amended by Regulation (EEC) No 3714/92 Q ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas, pursuant to Article 4 ( 1 ) (a) of Regulation (EEC) No 2777/75, for calculating the import levies in the poultrymeat sector, the prices for feed grain within the Community are determined once a year for a period of Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to chicks ; Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the levy on slaughtered poultry on the basis of the coefficients set out in the Annex to Commission Regula ­ tion (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (6), as last amended by Regulation (EEC) No 3714/92 ; Whereas, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GATT, the levies must not exceed the amount resulting from that binding ; (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 152, 24. 6 . 1993, p. 1 . 0 OJ No L 85, 30. 3 . 1994, p. 36 . (4) OJ No L 282, 1 . 11 . 1975, p. 84. 0 OJ No L 378 , 23. 12. 1992, p . 23. (6) OJ No L 337, 29. 12. 1979, p. 65 . No L 166/118 Official Journal of the European Communities 1 . 7. 94 Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (6), as amended by Regulation (EEC) No 2235/93 f), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (8), as amended by Regulation (EC) No 3549/93 (9), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas Council Regulation (EC) No 774/94 of 29 March 1994(1 °) has opened Community tariff quotas for certain agricultural products and fixed the levies to be applied on imports of those products ; whereas Regulation (EC) No 1431 /94 (u) has established the detailed rules of th import regime for poultrymeat laid down in Regulation (EC) No 774/94 : Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the price for that quantitiy of cereals must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2778/75 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1994 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Whereas the sluice-gate price for chicks must be calcu ­ lated in the same way as the sluice-gate price for slaught ­ ered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) of that Regulation ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), partially or totally suspends Common Tariff duties, in particular on certain poultry ­ meat products ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (3), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulations (EC) No 3491 /93 (4) and (EC) No 3492/93 (% on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Whereas Council Regulations (EC) No 3641 /93 (12) and (EC) No 3642/93 (13) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1559/ 94 (l4) lays down detailed rules for applying the arrange ­ ments provided for in these agreements as regards poultrymeat ; Whereas, by Council Regulations (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (15), as last amended by Regulation (EC) No 3668/93 and (EEC) 715/90 of 5 March 1990 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the Africain, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT)(16) as last amended by Regulation (EC) No 235/94 (l7) ; special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; (6) OJ No L 56, 29 . 2. 1992, p. 9 . O OJ No L 200, 10 . 8 . 1993, p. 5. (8) OJ No L 245, 1 . 10 . 1993, p. 88. O OJ No L 324, 24. 12. 1993, p . 8 . ( I0) OJ No L 91 , 8 . 4. 1994, p. 1 . (") OJ No L 156, 23. 6. 1994, p . 9. ( 12) OJ No L 333, 31 . 12. 1993, p . 16. H OJ No L 333, 31 . 12. 1993, p . 17 . ( 14) See page 62 of this Official Journal . ( 15) OJ No L 370, 31 . 12. 1990, p . 121 . H OJ No L 84, 30. 3 . 1990, p. 85. H OJ No L 30, 3 . 2. 1994, p. 12. (  ) OJ No L 370, 31 . 12. 1990, p. 86. O OJ No L 338, 31 . 12. 1993, p. 22. (3) OJ No L 263, 19. 9. 1991 , p. 1 . O OJ No L 319, 21 . 12. 1993, p. 1 . O OJ No L 319, 21 . 12. 1993, p. 4. 1 . 7. 94 Official Journal of the European Communities No L 166/119 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 The levies fixed in this Regulation shall apply without prejudice to measures to be taken as a result of decisions which may be adopted by the Council at a later date, possibly with effect from 1 July 1994, as regards the monthly increases applicable to feed grain . Article 3 This Regulation shall enter into force on 1 July 1994. HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ), shall be as set out in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission No L 166/120 Official Journal of the European Communities 1 . 7. 94 ANNEX to the Commission Regulation of 30 June 1994 fixing the sluice-gate prices and levies for poultrymeat (') (6) CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 0105 11 11 22,53 4,60  010511 19 22,53 4,60  0105 11 91 22,53 4,60  0105 11 99 22,53 4,60  0105 19 10 99,63 15,80  0105 1990 22,53 4,60  ECU/100 kg ECU/100 kg 010591 00 78,47 18,03 (4)  010599 10 88,59 27,59  0105 99 20 114,35 28,29 (4)  0105 99 30 103,58 21,71 (4)  0105 99 50 120,11 29,55  0207 10 11 98,58 22,65 (4)  0207 10 15 112,10 25,75 (4)  0207 10 19 122,14 28,06 00  0207 10 31 147,97 31,02 (4)  0207 10 39 162,20 34,00 (4)  0207 10 51 104,21 32,47 0 0  0207 10 55 126,55 39,42 00  0207 10 59 140,61 43,81 (2) (4) 0  0207 10 71 163,35 40,4100  0207 10 79 154,40 42,49 00(0  0207 10 90 171,58 42,22  0207 21 10 112,10 25,75 00  0207 21 90 122,14 28,06 00  0207 22 10 147,97 31,02 0  0207 22 90 162,20 34,00 0  0207 23 1 1 1 26,55 39,42 0 0  0207 23 1 9 1 40,6 1 43,8 1 (2) (4) 0  0207 23 51 163,35 40,41 00  0207 23 59 154,40 42,49 000  0207 23 90 171,58 42,22  0207 31 10 1 633,50 404,10 3 0 0207 31 90 1 633,50 404,10 3 0 0207 39 11 287,15 75,18 0  0207 39 13 134,35 30,87 0  0207 39 15 92,64 23,52 0  0207 39 1 7 64,13 16,28 0  0207 39 21 184,97 42,49 0  0207 39 23 173,76 39,91 0  1 . 7. 94 Official Journal of the European Communities No L 166/ 121 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 25 285,04 72,36  0207 39 27 64,13 16,28 0  0207 39 31 310,74 65,14 (4)  0207 39 33 178,42 37,40 0  0207 39 35 92,64 23,52 (4)  0207 39 37 64,13 16,28 (4)  0207 39 41 236,75 49,63 (4)  0207 39 43 110,98 23,27 (4)  0207 39 45 199,76 41,88 (4)  0207 39 47 285,04 72,36 (4)  0207 39 51 64,13 16,28 (4)  0207 39 53 324,24 89,23 (2) (4) 0  0207 39 55 287,15 75,1 8 (2) (4) O  0207 39 57 154,67 48,19  0207 39 61 169,84 46,74 (2) (4) O  0207 39 63 188,74 46,44  0207 39 65 92,64 23,52 (2) (4) O  0207 39 67 64,13 16,28 (2) (4) O  0207 39 71 231,60 63,74 (2) (4) O  0207 39 73 184,97 42,49 (2) (4) 0  0207 39 75 223,88 61,61 0 00  0207 39 77 173,76 39,91 0 0 0  0207 39 81 196,67 57,34 0 00 ~ 0207 39 83 285,04 72,36  0207 39 85 64,13 16,28 0 0  0207 39 90 163,90 41,61 10 0207 41 10 287,15 75,1800  0207 41 11 134,35 30,87 0  0207 41 21 92,64 23,52 O  0207 41 31 64,13 16,28 0  0207 4141 184,97 42,49 0 0  0207 41 51 173,76 39,91 00  0207 41 71 285,04 72,36 0 0 0  0207 41 90 64,13 16,28 0 0  0207 42 10 310,74 65,14 0 0  0207 42 11 178,42 37,40OO  0207 42 21 92,64 23,52 0  0207 42 31 64,13 16,28 0  0207 42 41 236,75 49,63 0  0207 42 51 110,98 23,27 0  0207 42 59 199,76 41,88 0  0207 42 71 285,04 72,36 0 0  0207 42 90 64,13 16,28  0207 43 11 324,24 89,23 0 0 0  No L 166/ 122 Official Journal of the European Communities 1 . 7 . 94 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 43 15 287,15 75,1 8 (2) (4) O  0207 43 21 154,67 48,19  0207 43 23 169,84 46,74 (2) (4) (*)  0207 43 25 188,74 46,44  0207 43 31 92,64 23,52 (2) (4) O  0207 43 41 64,13 16,28 (2)(4)0  0207 43 51 231,60 63,74 (2) (4) O  0207 43 53 184,97 42,49 (2) (4) f)  0207 43 61 223,88 61,61 OOO  0207 43 63 173,76 39,91 (2)(4)0  0207 43 71 196,67 57,34 (2) (4) (*)  0207 43 81 285,04 72,36  0207 43 90 64,13 16,28 (4)0  0207 50 10 1 633,50 404,10 3 (3) 0207 50 90 163,90 41,61 10 0209 00 90 142,52 36,18  0210 90 71 1 633,50 404,10 3 0210 90 79 163,90 41,61 10 1501 00 90 171,02 43,42 18 1602 31 11 295,94 62,04 17 1602 31 19 313,54 79,60 17 1602 31 30 171,02 43,42 17 1602 31 90 99,76 25,33 17 1602 39 11 282,32 74,94  1602 39 19 313,54 79,60 17 1602 39 30 171,02 43,42 17 1602 39 90 99,76 25,33 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (*) Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. Q The levy on products falling within this code, imported under Regulation (EC) No 1 559/94, is limited under the conditions laid down in this Regulation.